                                          Case 4:20-cv-00828-HSG Document 41 Filed 06/04/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN TREMPER, et al.,                            Case No. 20-cv-00828-HSG
                                   8                     Plaintiffs,                         ORDER GRANTING PLAINTIFFS’
                                                                                             MOTION TO REMAND
                                   9             v.
                                                                                             Re: Dkt. No. 21
                                  10     FCA US LLC,
                                  11                     Defendant.

                                  12          Pending before the Court is Plaintiffs’ motion to remand. See Dkt. No. 21. For the reasons
Northern District of California
 United States District Court




                                  13   noted below, the Court GRANTS Plaintiffs’ motion to remand the case to Monterey County

                                  14   Superior Court.

                                  15     I.   BACKGROUND
                                  16          On January 3, 2020, Stephen Tremper and Heather Tremper (“Plaintiffs”) filed this action

                                  17   against Defendant FCA US LLC in the Monterey County Superior Court. Dkt. No. 1-1. Plaintiffs

                                  18   subsequently filed a First Amended Complaint (“FAC”) on January 23, 2020. Id. at 33–51.

                                  19   According to Plaintiffs, California Civil Code § 1795.6(a)(1) requires a vehicle warranty “be

                                  20   extended for the number of days a vehicle is [at] an authorized repair facility for repairs or
                                       service.” FAC ¶ 21. Plaintiffs allege that despite this requirement, Defendant “systematically
                                  21
                                       denie[d] warranty coverage for vehicles when the warranty is still in effect by only considering the
                                  22
                                       days from when the vehicles were purchased and not excluding the days the vehicles were at an
                                  23
                                       authorized FCA facility for repairs.” Id. at ¶ 27. Thus, Plaintiffs bring the following claims:
                                  24
                                       breach of express warranty (Count I); violation of the California Consumer Legal Remedies Act
                                  25
                                       (“CLRA”) Civil Code § 1750 et seq. (Count II); violation of the Unfair Competition Law (“UCL”)
                                  26
                                       Cal. Business & Professions Code § 17200 et seq. (Count III); and restitution, money had and
                                  27
                                       received, unjust enrichment, and/or quasi-contract and assumpsit (Count IV). See id. at ¶¶ 30-72.
                                  28
                                             Case 4:20-cv-00828-HSG Document 41 Filed 06/04/20 Page 2 of 8




                                   1                  Plaintiffs seek to bring their claims on behalf of “[a]ll persons who are residents of

                                   2   California that purchased or leased one or more vehicles warranted by [Defendant] in the State of

                                   3   California (which will be a Fiat, Jeep, Alfa Romeo, Dodge, RAM, Maserati, or Chrysler vehicle),

                                   4   and who were denied warranty coverage in the last four years because the warranty time period

                                   5   had not been extended for the days the vehicle was under repair or service at an FCA authorized

                                   6   repair facility.” Id. ¶ 7.

                                   7                  Defendant removed the case to federal court on February 4, 2020, claiming that this Court
                                       has jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). On March
                                   8
                                       5, 2020, Plaintiffs filed a motion to remand, for which briefing is complete. Dkt. Nos. 21
                                   9
                                       (“Remand Mot.”), 32 (“Remand Opp.”), and 34 (“Remand Reply”). On March 9, 2020,
                                  10
                                       Defendant filed a motion for dismiss Plaintiffs’ FAC. Dkt. Nos. 22, 31, and 33.1
                                  11
                                           II.        LEGAL STANDARDS
                                  12
Northern District of California
 United States District Court




                                                 A.      Removal Jurisdiction
                                  13
                                                      A defendant may remove any civil action to federal court where the district court would
                                  14
                                       have original jurisdiction over the action. 28 U.S.C. § 1441; see also Caterpillar, Inc. v. Williams,
                                  15
                                       482 U.S. 386, 392 (1987). To do so, a party seeking removal must file a notice of removal within
                                  16
                                       30 days of receiving the initial pleading or within 30 days of receiving “an amended pleading,
                                  17
                                       motion, order or other paper from which it may first be ascertained that the case is one which is or
                                  18
                                       has become removable.” 28 U.S.C. § 1446(b)(1), (3). The notice must contain a “short and plain
                                  19
                                       statement of the grounds for removal.” Id. § 1446(a); see also Ibarra v. Manheim Invs., Inc., 775
                                  20
                                       F.3d 1193, 1197 (9th Cir. 2015).
                                  21
                                                      The removing party bears the burden of establishing removal jurisdiction. Abrego Abrego
                                  22
                                       v. The Dow Chem. Co., 443 F.3d 676, 683–85 (9th Cir. 2006). A plaintiff may seek to remand a
                                  23
                                       case to the state court from which it was removed if the district court lacks jurisdiction or if there
                                  24
                                       was a defect in the removal procedure. 28 U.S.C. § 1447(c).
                                  25

                                  26
                                  27
                                       1
                                  28    The Court finds this matter is appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 16-5.
                                                                                         2
                                          Case 4:20-cv-00828-HSG Document 41 Filed 06/04/20 Page 3 of 8



                                              B.      Class Action Fairness Act
                                   1
                                                   CAFA vests district courts with original jurisdiction over civil actions in which the amount
                                   2
                                       in controversy exceeds $5 million, there is minimal diversity of citizenship between the parties,
                                   3
                                       and the action involves at least 100 class members. 28 U.S.C. § 1332(d). Under CAFA, “the
                                   4
                                       claims of the individual class members shall be aggregated to determine whether the matter in
                                   5
                                       controversy exceeds the sum or value of $5,000,000.” 28 U.S.C. § 1332(d)(6).
                                   6
                                       III.        ANALYSIS
                                   7
                                                   Plaintiffs argue that Defendant fails to meet its burden of establishing CAFA jurisdiction.
                                   8
                                       Specifically, Plaintiffs argue that Defendant fails to establish the amount in controversy
                                   9
                                       requirement primarily because it relies on the untenable assumption that every purchaser or lessee
                                  10
                                       “is asserting a claim for damages.” Remand Mot. 4, 6. In its Notice of Removal, Defendant relied
                                  11
                                       on the following assumptions to show that the amount in controversy exceeded $5 million:
                                  12
Northern District of California
 United States District Court




                                                          8. There have been more than 871,000 sales and/or leases of FCA
                                  13                      US’s vehicles in California since 2012.
                                                          9. According to publicly available reports, all the vehicles sampled,
                                  14                      including vehicles manufactured by FCA US, average at least one
                                                          reported problem that could result in a warranty repair during the first
                                  15                      three years of ownership.
                                                          10. The daily value of a warranty providing coverage like that
                                  16                      provided by FCA US’s Basic Limited Warranty is $4.85 per day when
                                                          calculated based on the cost of such a warranty.
                                  17
                                       Dkt. No. 1 at ¶¶ 8–10 (citations omitted). In its Opposition, Defendant updated these calculations
                                  18
                                       “to include vehicle purchases as early as 2008 and only through January 2, 2019 (one year before
                                  19
                                       this case was filed),” because a “purchaser of a vehicle in 2008 could have still had the 8
                                  20
                                       year/80,000 mile emissions warranty in effect as late as 2016.” Remand Opp. at 4 n.3. Similarly,
                                  21
                                       “vehicles sold [until January 2, 2019] would have had at least one warranty which had expired by
                                  22
                                       the time this case was filed since the brake warranty lasts only 12 months.” Id. This updated
                                  23
                                       calculation then estimates at least 1,652,077 sales or leases of FCA vehicles in California within
                                  24
                                       the time period, and calculates the amount in controversy as $8,012,573.45. Id. at 8 (calculating
                                  25
                                       the amount in controversy as follows: “each vehicle (1,652,077) undergoing the lowest average of
                                  26
                                       warranty repairs in the industry (1) multiplied by the cost per day of warranty coverage ($4.85),
                                  27
                                       i.e., 1,652,077 x 1 x $4.85 = $8,012,573.45.”). To support its calculation, Defendant provides a
                                  28
                                                                                             3
                                            Case 4:20-cv-00828-HSG Document 41 Filed 06/04/20 Page 4 of 8




                                   1   declaration from Lawrence Brookes, Head of Product Analysis and Regulatory Process at FCA

                                   2   US. See Dkt. No. 32-1.

                                   3          A.    Amount in Controversy Requirement
                                   4           When evaluating the amount in controversy, the Court must determine whether it is “more

                                   5   likely than not” that the amount in controversy exceeds $5 million. See Bryan v. Wal-Mart Stores,

                                   6   Inc., No. C 08-5221 SI, 2009 WL 440485, at *2 (N.D. Cal. Feb. 23, 2009). The Court must

                                   7   assume the truth of the allegations in the complaint and that a jury will return a verdict for the

                                   8   plaintiff on all the alleged claims. Id.

                                   9           A defendant may not establish federal jurisdiction “by mere speculation and conjecture,

                                  10   [or] with unreasonable assumptions.” Ibarra, 775 F.3d at 1197–98. Instead it must rely on “real

                                  11   evidence and the reality of what is at stake in the litigation.” Id. Nevertheless, “a defendant’s

                                  12   notice of removal need include only a plausible allegation that the amount in controversy exceeds
Northern District of California
 United States District Court




                                  13   the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,

                                  14   554 (2014). Courts have found that declarations or affidavits may be sufficient to satisfy this

                                  15   burden. See, e.g., Lewis v. Verizon, 627 F.3d 395, 397 (9th Cir. 2010) (finding an affidavit

                                  16   showing that “potential damages could exceed the jurisdictional amount” sufficient to satisfy the

                                  17   removing defendant’s burden). A defendant is only required to submit evidence establishing the

                                  18   amount in controversy “when the plaintiff contests, or the court questions, the defendant’s

                                  19   allegation.” Dart Cherokee, 135 S. Ct. at 554. The Ninth Circuit has not determined whether the

                                  20   plaintiff must also submit evidence, and instead has held that the district court should “set a

                                  21   reasonable procedure . . . so that each side has a fair opportunity to submit proof.” Ibarra, 775

                                  22   F.3d at 1199–1200.

                                  23           As noted above, Plaintiffs argue that Defendant relied on an unreasonable assumption “that

                                  24   every person who purchased one of the subject vehicles . . . was denied warranty coverage because

                                  25   the time period of the applicable warranty had not been extended as required under California

                                  26   law.” Remand Mot. at 4. Plaintiffs argue that this assumption is unreasonable, given that there

                                  27   are likely purchasers or lessees who made no claim during the extended period. Remand Reply at

                                  28   3.
                                                                                          4
                                          Case 4:20-cv-00828-HSG Document 41 Filed 06/04/20 Page 5 of 8




                                   1          The Court agrees with Plaintiffs that Defendant’s assumption is unreasonable. Plaintiffs

                                   2   precisely define the prospective class members in the FAC. Proposed class members include

                                   3   purchasers or lessees in California whose claims for repairs to be covered under a warranty were

                                   4   denied due to Defendant’s failure to extend their warranty periods by the days that the car

                                   5   previously had been in the shop for warranty repairs. See FAC at ¶ 7. As Plaintiffs note, “[i]f

                                   6   Plaintiffs had wanted every purchaser or lessee in the class they would have said so,” and would

                                   7   not have included the limitation that class members must also have been denied warranty coverage

                                   8   based on a failure to extend the warranty as required by California law. Id.

                                   9          Defendant argues that “Plaintiffs did not even attempt to limit the class so that only those

                                  10   who actually presented their vehicles for a repair during an extended warranty period are included

                                  11   in it, let alone actually limit it to those who presented and were denied coverage.” Remand Opp.

                                  12   at 9. This position is untenable, as it is simply inconsistent with the face of the complaint.
Northern District of California
 United States District Court




                                  13   Plaintiffs’ class definition only applies to purchasers of lessees in California “who were denied

                                  14   warranty coverage . . . because the warranty time period had not been extended for the days the

                                  15   vehicle was under repair or service at an FCA authorized repair facility.” FAC at ¶ 7. One’s

                                  16   warranty coverage can only be denied if the vehicle was presented for service or repair. The class

                                  17   definition need not specifically state that class members presented the vehicle: that condition is

                                  18   plainly inherent in the requirement of a “denial”. Moreover, the FAC makes explicit that class

                                  19   members must have presented their vehicles for repair:

                                  20                  “In accordance with Defendants’ written warranty and within the
                                                      warranty period, Plaintiff and members of the Class delivered their
                                  21                  vehicles to Defendant FCA’s representative to perform warranty
                                                      repairs. However, Defendants and/or Defendants’ representative
                                  22                  refused to repair and/or diagnose the vehicles without charge and
                                                      under warranty, breaching the terms of the written warranty on each
                                  23                  occasion. . . .”
                                  24   Id. at ¶ 34 (emphasis added).

                                  25          Nor do Plaintiffs’ allegations that Defendant “systematically” denied coverage because the

                                  26   warranty period was not extended for repair time make Defendant’s assumptions reasonable. See

                                  27   Remand Opp. at 9–10. Unlike in Mejia v. DHL Express (USA) Inc., 15-CV-890-GHK (JCx) 2015

                                  28   WL 2452755, *4 (C.D. Cal. 2015), cited by Defendant, Plaintiffs here do not allege that Defendant
                                                                                         5
                                          Case 4:20-cv-00828-HSG Document 41 Filed 06/04/20 Page 6 of 8




                                   1   always denied warranty coverage. Instead, Plaintiffs seek to represent a class of only those

                                   2   vehicle purchasers or lessees whose warranty claims were denied during the narrow window when

                                   3   the “time period had not been extended for the days the vehicle was under repair or service.” FAC

                                   4   at ¶ 7. Defendant’s interpretation assumes not only that every car sold or leased was brought in

                                   5   for a warranty repair, but also that all repairs were sought after warranty periods had ended, and

                                   6   that each one was denied. Then it assigns a value for each denial equal to one day’s cost of

                                   7   Defendant’s limited warranty plan. These assumptions ignore what is alleged in the FAC.

                                   8   Generally, “[a]n assumption may be reasonable if it is founded on the allegations of the

                                   9   complaint.” Arias v. Residence Inn by Marriott, 936 F.3d 920, 925 (9th Cir. 2019). “When

                                  10   plaintiffs favor state court and have prepared a complaint that does not assert the amount in

                                  11   controversy . . . if a defendant wants to pursue a federal forum under CAFA, that defendant in a

                                  12   jurisdictional dispute has the burden to put forward evidence showing that the amount in
Northern District of California
 United States District Court




                                  13   controversy exceeds $5 million, to satisfy other requirements of CAFA, and to persuade the court

                                  14   that the estimate of damages in controversy is a reasonable one.” Ibarra, 775 F. 3d at 1197. Here,

                                  15   Defendant’s estimate of the damages in controversy disregards the clear limitations in the FAC,

                                  16   making it unreasonable.

                                  17          Defendant’s remaining amount in controversy estimates, based on the claimed vehicle

                                  18   value and the cost of additional repairs, fare no better. See Remand Opp. at 11–14. Again, use of

                                  19   the 1.6 million vehicle purchaser or lessee figure relies on the unreasonable assumption that all

                                  20   purchasers were denied warranty coverage for the specified reason during the extended warranty

                                  21   period. Next, Defendant provides no basis for using the claimed value of Plaintiffs’ vehicle as a

                                  22   measure of damages. The Amended Complaint mentions the replacement of the vehicle, but only

                                  23   as background for Plaintiffs’ breach of warranty claim. Specifically, Plaintiffs allege “Defendants

                                  24   have failed to offer to repair or replace the Vehicle or the vehicles of other Class members,

                                  25   breaching the terms of the written warranty.” FAC at ¶ 34. They do not seek the claimed vehicle

                                  26   value, and there is no logical connection between this figure and potential class damages.

                                  27   Similarly, Defendant fails to show that its calculation of the cost of additional repairs is a

                                  28   reasonable basis for estimating the amount in controversy. Even using Plaintiffs’ $8,000 repair
                                                                                          6
                                           Case 4:20-cv-00828-HSG Document 41 Filed 06/04/20 Page 7 of 8




                                   1   figure, Defendant provides no basis to assume that there are at least 624 other class members who

                                   2   were denied warranty coverage because of Defendant’s failure to extend the time period for the

                                   3   days vehicles were under repair.

                                   4          Additionally, Defendant’s “goodwill” payments cannot serve as an estimated proxy for the

                                   5   amount in controversy. See Remand Opp. at 4–5. The “goodwill” program is a discretionary

                                   6   program offered by the dealership to provide repairs paid for by FCA US even though the

                                   7   warranty has expired. Defendant offers these payments as some sort of estimate of class damages,

                                   8   but its suggestion that the aggregate expenditure of over $39 million for “goodwill” payments in

                                   9   California since 2016 is probative of the likely losses suffered by class members is a non-sequitur.

                                  10   Without any evidence as to how the size of the “goodwill recipient” group compares to the size of

                                  11   the putative class, or even any articulation of how the likely smaller number of putative class

                                  12   members could reasonably be estimated, the aggregate “goodwill” figure sheds no light on
Northern District of California
 United States District Court




                                  13   whether the putative class’ reasonably estimated damages likely exceed $5 million. Accordingly,

                                  14   Defendant fails to show that the “goodwill” program provides a basis for reasonably estimating

                                  15   the amount in controversy in this case.

                                  16          Finally, while the Court agrees that punitive damages and attorneys’ fees may be

                                  17   considered to show that the amount in controversy meets the $5 million requirement, these figures

                                  18   alone do not get Defendant there. Even if the Court were to use Defendant’s 10:1 or 12:1 punitive

                                  19   damages estimate or 25% attorneys’ fees estimate, the Court has no reasonable estimate of actual

                                  20   damages upon which to base such calculations. Nor can the Court borrow estimates from other

                                  21   cases to substantiate these amounts. See Fritsch v. Swift Transportation Co. of Arizona, LLC, 899

                                  22   F.3d 785, 796 (9th Cir. 2018) (“the defendant must prove the amount of attorneys’ fees at stake by

                                  23   a preponderance of the evidence; we may not relieve the defendant of its evidentiary burden by

                                  24   adopting a per se rule for one element of the amount at stake in the underlying litigation.”).

                                  25   Defendant must still show that its estimates are reasonable in this case by a preponderance of the

                                  26   evidence, and it has not done so.2

                                  27

                                  28
                                       2
                                         Defendant argues that the Court should deny Plaintiffs’ motion to remand because Plaintiffs fail
                                       to offer any way to measure the amount in controversy to show that it is less than $5 million.
                                                                                       7
                                          Case 4:20-cv-00828-HSG Document 41 Filed 06/04/20 Page 8 of 8



                                              B.    Attorney’s Fees
                                   1
                                              Lastly, Plaintiffs request attorney’s fees for Defendant’s removal under 28 U.S.C.
                                   2
                                       § 1447(c). “Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only
                                   3
                                       where the removing party lacked an objectively reasonable basis for seeking removal. Conversely,
                                   4
                                       when an objectively reasonable basis exists, fees should be denied.” Martin v. Franklin Capital
                                   5
                                       Corp., 546 U.S. 132, 141 (2005). The Court cannot say that Defendant lacked an objectively
                                   6
                                       reasonable basis for seeking removal. Instead, Defendant failed to meet its burden to put forth
                                   7
                                       reasonable assumptions and establish the amount in controversy requirement by a preponderance
                                   8
                                       of the evidence. See Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir.
                                   9
                                       2008) (“[R]emoval is not objectively unreasonable solely because the removing party’s arguments
                                  10
                                       lack merit, or else attorney’s fees would always be awarded whenever remand is granted.”).
                                  11
                                       Accordingly, the Court DENIES Plaintiffs’ request for attorney’s fees.
                                  12
Northern District of California
 United States District Court




                                       IV.    CONCLUSION
                                  13
                                              For the reasons noted above, the Court GRANTS Plaintiffs’ motion to remand finding that
                                  14
                                       Defendant has failed to meet its burden to show removal was proper under CAFA. The Court
                                  15
                                       further DENIES Plaintiff’s request for attorney’s fees due to removal. The Clerk is DIRECTED
                                  16
                                       to terminate without prejudice Defendant’s motion to dismiss, see Dkt. No. 22, and to remand this
                                  17
                                       case to Monterey County Superior Court.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: 6/4/2020
                                  20
                                                                                         ______________________________________
                                  21                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  22

                                  23

                                  24
                                       Remand Opp. at 18 (citing Navarro v. Servisair, LLC, 08-cv-02716-MHP, 2008 WL 3842984, at
                                  25   *9 (N.D. Cal. 2008)). The principle that a plaintiff “cannot simply sit silent and take refuge in the
                                       fact that it is Defendant’s burden to establish the grounds for federal jurisdiction” is typically cited
                                  26   in cases where a plaintiff uniquely holds the knowledge regarding the alleged frequency of
                                       violations. See Patel v. Nike Retail Servs., Inc., 58 F. Supp. 3d 1032, 1042 (N.D. Cal. 2014)
                                  27   (involving a labor class action where plaintiff would know the frequency of labor violations
                                       alleged to enable amount in controversy calculations); Navarro, 2008 WL 3842984, at *9 (same).
                                  28   Unlike labor class actions, here it is Defendant who has (or should have) the relevant information
                                       about purchasers or lessees who were denied warranty coverage, and why.
                                                                                           8
